In the

        United States Court of Appeals
                            For the Seventh Circuit
                  ____________________ 
No. 16‐1232 
 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 
 
JAMIE GOLDEN, 
                                                          Defendant‐Appellant. 
                                 ____________________ 
                                        
               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                 No. 06 CR 30050 — Sue E. Myerscough, Judge. 
                                 ____________________ 

  ARGUED SEPTEMBER 19, 2016 — DECIDED DECEMBER 16, 2016 
                                 ____________________ 

     Before POSNER, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS, Circuit Judge. Shortly  after Jamie Golden1 was 
released from prison, the government petitioned for revoca‐




                                                 
     1  Although  the  Defendant’s  legal  name  is  Jamie  Golson,  the  district 

court  proceedings  and  the  appeal  were  both  captioned  under  the  name 
2                                                        No. 16‐1232

tion of his supervised release. While in jail pending the con‐
clusion of revocation proceedings, Golden was involved in a 
prison fight in which he repeatedly battered a fellow inmate. 
As a result, the district judge found that he had committed an 
aggravated battery—a Grade A violation of his supervised re‐
lease—and revoked his release. 
     On  appeal,  Golden  claims  that  the  district  judge  errone‐
ously  concluded  that  an  aggravated  battery  had  occurred, 
and that even if it had, it did not constitute a Grade A viola‐
tion. We disagree. Golden unquestionably battered the other 
inmate, and because it occurred on public property (a county 
jail), the battery was aggravated. And the Grade A label was 
appropriate, since Golden’s conduct qualifies as a “crime of 
violence” under the U.S. Sentencing Guidelines. 
    Golden also claims that the district judge failed to make 
the requisite factual findings that supported the duration and 
conditions  of  his  newly  imposed  supervised  release.  But 
Golden waived this argument by asking for the duration he 
ultimately received and by affirmatively withdrawing his ob‐
jections to the conditions he now challenges. So we affirm the 
district  judge’s  revocation  of  Golden’s  initial  supervised  re‐
lease  and  her  imposition  of  new  supervised‐release  condi‐
tions.  
                                   I. BACKGROUND 
   Jamie Golden was convicted of conspiring to distribute co‐
caine  in  violation  of  federal  law  and  served  approximately 
eight years in prison. In the weeks following his release from 

                                                 
“Jamie Golden.” We will refer to him by the latter name to minimize any 
confusion. 
No. 16‐1232                                                        3

prison,  Golden  allegedly  stole  $1500  from  the  gas  station 
where he was working, repeatedly failed to report to the fed‐
eral probation office, and failed to submit to two drug tests. 
This prompted the  office to petition  the district judge to re‐
voke his supervised release. The judge issued an arrest war‐
rant, and Golden was arrested. 
   While  detained  at  the  Sangamon  County  Jail  pending  a 
revocation  hearing,  Golden  and  several  other  inmates  at‐
tacked a fellow inmate named Louis Brown, who was alleg‐
edly bullying others. In a videotaped recording of the attack, 
Golden can be seen throwing Brown to the ground twice and 
repeatedly punching and kicking Brown in or near his head. 
    In the wake of this incident, the State of Illinois charged 
Golden  with  aggravated  battery  and  mob  action,  which  the 
probation office incorporated into a supplemental revocation 
petition. After holding a revocation hearing, the district judge 
found  that  Golden  had  committed  both  aggravated  battery 
and mob action, concluded that both offenses were Grade A 
violations of his supervised release, and sentenced Golden to 
42  months’  imprisonment  and  three  years  of  supervised  re‐
lease with various conditions. This appeal followed. 
                         II. ANALYSIS 
   A. No Abuse of Discretion in Revoking Golden’s Super‐
      vised Release 
    On appeal, Golden maintains that the district judge erro‐
neously concluded that he committed aggravated battery and 
mob action, and that even if he did, neither violation consti‐
tutes a Grade A violation of his supervised release. We review 
the district judge’s revocation for abuse of discretion and any 
related factual findings for clear error, United States v. Preacely, 
4                                                       No. 16‐1232

702 F.3d 373, 375 (7th Cir. 2012), and the district judge’s inter‐
pretation  of  the  U.S.  Sentencing  Guidelines  de novo,  United 
States v. McClanahan, 136 F.3d 1146, 1149 (7th Cir. 2011). 
       1. Golden Committed Aggravated Battery 
    As  a  condition  of  his  release  from  prison,  Golden  was 
barred  from  “commit[ting]  another  federal,  state  or  local 
crime.” The government bore the burden of establishing that 
Golden violated the terms of his supervised release by com‐
mitting such an offense, and a preponderance of the evidence 
was  necessary  for  the  district  judge  to  agree.  18  U.S.C. 
§ 3583(e)(3); see also, e.g., United States v. Mosley, 759 F.3d 664, 
669  (7th  Cir.  2014).  According  to  the  government,  Golden 
committed two state law crimes: aggravated battery and mob 
action. In Illinois, a battery occurs if an individual unjustifi‐
ably “causes bodily harm to an individual” or “makes physi‐
cal contact of an insulting or provoking nature” with another. 
720  Ill.  Comp.  Stat.  5/12‐3.  A  battery  can  be  aggravated  if, 
among other things, it causes “great bodily harm” or is com‐
mitted  on  “public  property.”  720  Ill.  Comp.  Stat.  5/12‐
3.05(a)(1), (c). 
    The district judge did not abuse her discretion in conclud‐
ing that Golden committed an aggravated battery by batter‐
ing Brown on public property. Golden concedes that he com‐
mitted  a  battery,  and  that  he  did  so  on  public  property—a 
county jail. Nevertheless, he claims that the public‐property 
path to aggravated battery is unavailable because the govern‐
ment somehow failed to prove that the Sangamon County Jail 
is public property. 
   This argument has no merit. The proposition is so obvious 
that a detailed discussion of it by the parties would have been 
No. 16‐1232                                                           5

a waste of time. Cf. People v. Messenger, 40 N.E.3d 410, 423 (Ill. 
App. Ct. 2015) (“This court has found no decision that charac‐
terizes a county jail as anything other than  public property. 
We see no reason to rule that a county jail is not public prop‐
erty under the aggravated battery statute or that it is, per se, 
an  issue  subject  to  reasonable  dispute.”);  People  v.  Hill,  949 
N.E.2d 1180, 1183–84 (Ill. App. Ct. 2011) (“[T]he [county] jail 
was property owned by the government and thereby consti‐
tuted  public  property.”);  People  v.  Childs,  711  N.E.2d  1151, 
1159–60 (Ill. App. Ct. 1999) (“Because this conduct occurred 
on public property, [a county jail,] it constitutes aggravated 
battery.”). 
    In defense of his position, Golden asserts that private com‐
panies  such  as  Corrections  Corporation  of  America  operate 
certain  detention  centers  in  the  United  States.  However,  he 
has  not  suggested  that  any  such  company  operates  any 
county jail in Illinois, nor has he attempted to explain under 
what  circumstances  such  an  operation  can  convert  carceral 
property from “public” to “private.” Golden also claims, in‐
correctly, that the district judge failed to find that the Sanga‐
mon County Jail was a public property—she did, albeit im‐
plicitly—and even if the judge had failed to do so, that would 
not preclude us from reaching the same conclusion on appeal. 
See  United States v. Thomas, 934 F.2d  840, 843 (7th Cir. 1991) 
(“Under longstanding doctrine, an appellate court may affirm 
on any ground that finds support in the record.”); cf. Messen‐
ger,  40  N.E.3d  at  423  (“The  Illinois  courts  …  have  regularly 
sanctioned the use of judicial notice to establish an element of 
the offense.”). 
   Because  the  district  judge  did  not  err  in  concluding  that 
Golden committed aggravated battery by battering Brown on 
6                                                      No. 16‐1232

public property, we  need not consider the government’s al‐
ternative claim that Golden committed aggravated battery by 
causing Brown “great bodily harm.” Nor must we determine 
whether  the  district  judge  abused  her  discretion  in  finding 
that Golden committed mob action, since, as explained below, 
the aggravated battery finding alone was sufficient to revoke 
Golden’s supervised release. 
       2. Aggravated Battery Is Grade A Violation 
    Golden  argues  that  assuming  he  committed  aggravated 
battery, this offense did not constitute a Grade A violation of 
his  supervised  release  so  a  revocation  of  his  supervised  re‐
lease  was  not  required.  A  Grade  A  violation  has  occurred 
when an individual has committed “conduct constituting (A) 
a federal, state, or local offense punishable by a term of im‐
prisonment exceeding one year that … is a crime of violence.” 
U.S.S.G. § 7B1.1(a)(1). The occurrence of a Grade A violation 
mandates revocation and typically results in a longer term of 
imprisonment than a Grade B or C violation. Id. §§ 7B1.3(a)(1), 
7B1.4(a). 
    On  appeal,  Golden  apparently  concedes,  correctly,  that 
aggravated  battery  is  punishable  by  at  least  one  year  in 
prison. See 720 Ill. Comp. Stat. 5/12‐3.05(h); 730 Ill. Comp. Stat. 
5/5‐4.5‐40(a). Instead, Golden maintains that aggravated bat‐
tery  is  not  a  “crime  of  violence”  under  the  U.S.  Sentencing 
Guidelines.  In  doing  so,  Golden  rightly  focuses  on  the  ele‐
ments  clause.  Aggravated  battery  is  not  an  enumerated  of‐
fense  under  the  Guidelines,  and  the  Guidelines’  residual 
clause is off limits. See United States v. Hurlburt, 835 F.3d 715, 
725 (7th Cir. 2016) (en banc). Golden claims that the elements 
clause, too, is not relevant because aggravated battery under 
No. 16‐1232                                                         7

Illinois law encompasses conduct that is both violent and non‐
violent. See United States v. Evans, 576 F.3d 766, 767 (7th Cir. 
2009) (per curiam). 
    Critically, Golden’s argument assumes that the categorical 
approach applies—i.e., that we must examine the elements of 
the  generic  aggravated‐battery  offense  without  regard  to 
Golden’s actual conduct. But that approach is squarely fore‐
closed both by the Guidelines themselves and by our case law. 
See U.S.S.G. § 7B1.1 App. Note 1 (“The grade of violation does 
not depend upon the conduct that is the subject of the crimi‐
nal charges … of which the defendant is convicted in a crimi‐
nal  proceeding.  Rather,  the  grade  of  the  violation  is  to  be 
based  on  the  defendant’s  actual  conduct.”);  United  States  v. 
Trotter, 270 F.3d 1150, 1155 (7th Cir. 2001) (“Application Note 
1 tells the district judge to consider what the person on super‐
vised release did, rather than what crimes he has been charged 
with.”). 
    Golden  notes  in  response  that  the  Ninth  Circuit  has  de‐
clared that the categorical approach should apply. See United 
States v. Willis, 795 F.3d 986, 992 (9th Cir. 2015). However, that 
opinion is not controlling and conflicts with at least two of our 
sister circuits. See id. at 993 n.5 (citing United States v. Carter, 
730 F.3d 187, 192 (3d Cir. 2013); United States v. Cawley, 48 F.3d 
90,  93  (2d  Cir.  1995)).  Perhaps  more  importantly,  Golden 
makes no attempt to explain why we should jettison Trotter in 
favor of Willis, and we decline to invent a reason for him. See 
Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2013) (ob‐
serving  the  well‐recognized  principle  that  underdeveloped 
arguments are waived on appeal). 
8                                                     No. 16‐1232

    Turning to Golden’s actual conduct, the videotape of the 
incident and witness testimony establish that Golden repeat‐
edly punched, kicked, and body slammed Brown. So Golden 
clearly  “use[d]  …  physical  force  against  the  person  of  an‐
other,” U.S.S.G. § 4B1.2(a)(1), and, in doing so, committed a 
Grade A violation of his supervised release. 
     B. Golden  Waived  Any  Objections  to  Duration  and 
        Conditions of Supervised Release 
   Golden also argues that the district judge erred in impos‐
ing a three‐year duration of supervised release and four of the 
various conditions. We review a sentence “imposed following 
revocation  of  a  defendant’s  supervised  release  to  ascertain 
whether  it  was  plainly  unreasonable,”  based  on  18  U.S.C. 
§ 3583,  which  largely  incorporates  the  factors  listed  in  18 
U.S.C. § 3553(a). United States v. Flagg, 481 F.3d 946, 949 (7th 
Cir. 2007) (citation and internal quotation marks omitted). 
    However, we need not reach the merits of Golden’s claim. 
Golden specifically requested the three‐year duration of su‐
pervised  release  he  received.  That  constitutes  waiver.  See 
United States v. Cary, 775 F.3d 919, 927 (7th Cir. 2015) (“By ask‐
ing  for  the  very  condition  the  court  subsequently  imposed, 
[the  defendant]  waived  any  argument  against  it.”).  So,  too, 
with  regard  to  the  conditions  themselves,  since  Golden  in‐
formed the judge that if she imposed the conditions that were 
circulated  to  the  parties  prior  to  the  revocation  hearing—
which included the same four conditions that he challenges 
on appeal—Golden would withdraw his prior objections. See 
United States v. Schrode, 839 F.3d 545, 555 (7th Cir. 2016) (af‐
firmative withdrawal of an objection to conditions of super‐
vised release constitutes waiver). 
No. 16‐1232                                           9

                    III.  CONCLUSION 
   The judgment of the district court is AFFIRMED.